



STATE OF TEXAS)
COLLIN COUNTY)
GLOBE LIFE INC.
DIRECTOR STOCK OPTION
AWARD NOTICE


GLOBE LIFE INC., a corporation organized and existing under the laws of the
state of Delaware (the "Company") hereby awards _____________ (the "Optionee"),
the following non-qualified stock option (the "Option") upon the terms and
conditions hereinafter set forth.
AUTHORITY FOR GRANT
1. Stock Incentive Plan. The Option is granted under the provisions of the Globe
Life Inc. 2018 Non-Employee Director Compensation Plan, as amended, a sub-plan
of the Torchmark Corporation 2018 Incentive Plan (the "Plan"), as a Director
Stock Option and is subject to the terms and provisions of the Plan, as amended,
which shall be controlling. Capitalized terms used but not defined herein shall
have the meaning given them in the Plan, which is incorporated by reference
herein.
        
TERMS OF OPTION
2. Number of Shares. The Optionee is hereby awarded an option to purchase from
the Company ________ shares (the "Shares") of the Company's common capital
stock.
3. Option Price Per Share. The option price for each Share subject to the Option
shall be $________, the closing price of the Stock on the New York Stock
Exchange Composite Tape on ______________, _______ (the "Option Grant Date").
4. Vesting of Options; Option Period. The Option shall be and become first
exercisable in full six (6) months from the Grant Date of the Option. This
Agreement shall terminate on the date which is seven (7) years from the Option
Grant Date, and the parties



--------------------------------------------------------------------------------



hereto shall have no further rights or obligation hereunder. For the purposes of
this Agreement, "Option Period" shall mean the seven (7) year period commencing
on the Grant Date.
5. Method of Exercise. The Option may be exercised to the extent then
exercisable in whole or in part at any time during the Option Period, by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the purchase price, in cash, by
check or such other instrument as may be acceptable to the Compensation
Committee of the Board of Directors of the Company (the "Committee"). Payment in
full or in part may also be made in the form of unrestricted Stock already owned
by the Optionee (based on the Fair Market Value of the Stock on the date the
Option is exercised). The Optionee shall have the right to dividends or other
rights of a stockholder with respect to the Shares subject to the Option when
the Optionee has given written notice of exercise and has paid in full for such
Shares.
6. Transferability of Options. The Option shall not be assignable or
transferable by the Optionee otherwise than by will or by laws of descent and
distribution; provided, however, that the Committee may (but need not) permit
other transfers where it concludes that such transferability (i) does not result
in accelerated taxation, and (ii) is otherwise appropriate and desirable, taking
into account any state or federal securities laws applicable to transferable
Options and such Option shall be exercisable during the Optionee's lifetime,
only by the Optionee.
TERMINATION OF OPTION
7. Accelerated Vesting. Notwithstanding paragraph 4 above, the Option shall
become immediately fully exercisable and vested upon the occurrence of a Change
in Control as defined in the Plan, the Optionee’s death, the Optionee’s
Retirement, or the Optionee’s Disability.





--------------------------------------------------------------------------------



GENERAL TERMS AND PROVISIONS
8. Shares Listed on the Exchange. The Shares for which the Option is hereby
granted shall have been listed on the New York Stock Exchange at the time the
Option is exercised.
9. Shares May Be Newly Issued or Purchased. The Shares to be delivered upon the
exercise of the Option shall be made available, at the discretion of the
Company, either from authorized but previously unissued Shares or from Shares
held in the treasury of the Company.
10. Change in Corporate Structure Affecting Shares. In the event of any change
in the number of issued Shares without new consideration to the Company such as
by stock split, reorganization, exchange of shares, recapitalization,
liquidation, combination, stock dividend, or other change in corporate structure
affecting the Stock, on any distribution of cash or property which has a
substantial impact on the value of issued Shares such adjustment shall be made
in the number and price of Shares subject to the Option so that the
consideration payable to the Company and the value of the Option shall not be
changed.
11. Certain Reorganizations. The Committee shall authorize the issuance,
continuation or assumption of any outstanding portion of the Option or provide
for other equitable adjustments to the Option after changes in the Shares
resulting from any merger, consolidation, sale of assets, acquisition of
property or stock, recapitalization, reorganization or similar occurrence in
which the Company is the continuing or surviving corporation.
12. Payment of Taxes. If the Option is or becomes subject to any minimum
withholding requirement, the Committee may require the Optionee to remit such
minimum withholding to the Company, or make other arrangements satisfactory to
the Committee, in its sole discretion, regarding minimum withholding as a
condition to exercising the Option or any portion thereof. The obligations of
the Company under this Stock Option Award Notice shall be conditional on such
payment or arrangements.



--------------------------------------------------------------------------------



13. Headings. The headings contained herein are for convenience of reference
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof.
14. Notices. Any notices required by or permitted to be given to the Company
under this Agreement shall be made in writing and addressed to the Secretary of
the Company in care of the Company's Legal Department, 3700 South Stonebridge
Drive, McKinney, Texas 75070. Any such notice shall be deemed to have been given
when received by the Company.
15. Effective Date of Stock Option. This Option has been executed this day of
   , _______, effective as of the ___ day of _____________, _______.


GLOBE LIFE INC.


By:
Its Duly Authorized Officer







OPTIONEE

